DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 and 21-33 are pending, claims 8-20 have been cancelled, claims 21-33 have been added, and claims 1-7 and 21-33 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note their interpretation for the limitation “separately extendable”. Please see the prior art rejection below for specifics (specifically in claims 1 and 21). 
Newly added claim 30 does not contain the limitation that was added to claim 1 (i.e. separately extendable). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., advancement mechanism is separately extendable) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claims 21, and 30-31 are objected to because of the following informalities:
In claims 21 and 30, the limitation “the distal region” should read “a distal region”.
In claim 31, the limitation “a distal end” should read “the distal end”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a visualization system”, “latching structure”, and “advancement mechanism” in claim 1; “latching structure” in claims 21 and 30, and “piercing element” in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “at least one advancement mechanism is separately extendable from the distal end of the steerable catheter from the at least one latching structure” is unclear. It is unclear how the advancement mechanism is separately extendable (i.e. is it separate from the distal end of the catheter, the latching structure, or both?). Claims 2-7 are rejected due to their dependency on claim 1.
Regarding claim 21, the limitation “wherein the at least one wheel or hook is separately extendable from the distal end of the steerable catheter from the at least one latching structure” is unclear. It is unclear how the at least one wheel or hook is separately extendable (i.e. is it separate from the distal end of the catheter, the latching structure, or both?). Claims 22-29 are rejected due to their dependency on claim 21.
Regarding claim 29, the limitation “the proximal end to the distal end” is unclear in the context of the claim. It is unclear if the limitation refers to the lumen or the steerable catheter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2005/0272976).
Regarding claim 30, Tanaka discloses a medical device delivery system (see figure 44), comprising: a steerable catheter (112, best seen in figure 42) having a proximal end and a distal end (best seen with 204 in figure 51); at least one latching structure (this element is interpreted under 35 USC 112f as hooks, barbs, coils, needles, graspers…or any other suitable mechanism for temporarily affixing, bracing, or steadying [0031] | see the distal end of 114, figure 44) configured to extend beyond the distal end of the steerable catheter and retract within the distal region of the steerable .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 21-26, 28, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2009/0255544), in view of Bagwell (US 2014/0309683).
Regarding claim 1, Cox discloses a medical device delivery system (see figure 6), comprising: a steerable catheter (12, figure 6) having a proximal end and a distal end (see the ends in figure 6); a visualization system (this element is interpreted under 35 USC 112f as direct, light-based visualization and/or indirect fluoroscopic or Cox is silent regarding at least one advancement mechanism configured to extend beyond the distal end of the steerable catheter to pull the steerable catheter in a distal direction, wherein the at least one advancement mechanism is separately extendable from the distal end of the steerable catheter from the at least one latching structure.  
Bagwell teaches a catheter (29, figure 10) with two drive gears (122 and 124, figure 10) at its distal end. The drive gears enable operator control over forward and backward motion, as well as motion in an arc or a circle ([0058]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the distal end of the catheter of Cox with two drive gears as taught by Bagwell. Doing so would provide forward and backward motion, as well as motion in an arc or a circle ([0058]). The modified system would have at least one advancement mechanism (this element is interpreted under 35 USC 112f as a wheel or hook [0037] | Bagwell teaches gears 122 and 124, figure 10) configured to extend beyond the distal end (see 122 and 124 is extending beyond 28, figure 10) of the steerable catheter to pull the steerable catheter in a distal direction (forward motion [0058]), wherein the at least one advancement mechanism is separately extendable from the distal end of the steerable catheter from the at least one latching structure (the examiner broadly interpreted “separately extendable” as either one of the at least one advancement mechanism and the at least one latching structure to be separately extendable | see 112b rejection above).  
Regarding claim 2, Bagwell further teaches the advancement mechanism includes a wheel (see 122 and 124, figure 10).  
Regarding claim 3, Bagwell further teaches the wheel includes at least one grasper projecting from a surface of the wheel (see 122 and 124, figure 10).  
Regarding claim 5, Cox further discloses the latching structure includes at least one of a hook or a barb (helical tissue engagement [0064] | the examiner interpreted “the helical tissue engagement member” to have some catching/hooking structure in order to “engages the tissue” [0064]).   
Regarding claim 21, Cox discloses a medical device delivery system (see figure 6), comprising: a steerable catheter (12, figure 6) having a proximal end and a distal end (see the ends in figure 6); at least one latching structure (this element is interpreted under 35 USC 112f as hooks, barbs, coils, needles, graspers…or any other suitable mechanism for temporarily affixing, bracing , or steadying [0031] | tissue engagement member 32…engages the tissue F [0064]) configured to extend beyond the distal end of the steerable catheter and retract within the distal region of the steerable catheter (the examiner interpreted there to be hooking/barb structure in order to engage the tissue). Cox is silent regarding at least one wheel or hook configured to extend beyond the distal end of the steerable catheter to pull the steerable catheter in a distal direction, 
Bagwell teaches a catheter (29, figure 10) with two drive gears (122 and 124, figure 10) at its distal end. The drive gears enable operator control over forward and backward motion, as well as motion in an arc or a circle ([0058]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the distal end of the catheter of Cox with two drive gears as taught by Bagwell. Doing so would provide forward and backward motion, as well as motion in an arc or a circle ([0058]). The modified system has at least one wheel (see 122 and 124, figure 10) or hook configured to extend beyond the distal end of the steerable catheter to pull the steerable catheter in a distal direction (forward motion [0058]), and wherein the at least one wheel or hook is separately extendable from the distal end of the steerable catheter from the at least one latching structure (the examiner broadly interpreted “separately extendable” as either one of the at least one advancement mechanism and the at least one latching structure to be separately extendable | see 112b rejection above).  
Regarding claim 22, Bagwell further teaches the at least one wheel or hook includes at least one wheel that is rotatable around an axis that is perpendicular to a longitudinal axis of the system (see figure 10; Bagwell).  
Regarding claim 23, Bagwell further teaches the at least one wheel includes multiple wheels (see 122 and 124, figure 10; Bagwell).  
Regarding claim 24, Bagwell further teaches the multiple wheels are mounted on a base (see 28, figure 10; Bagwell), and wherein the multiple wheels rotate relative to the base (see figure 10).  
Regarding claim 25, Bagwell further teaches the multiple wheels are mounted along a length of a base (see 28, figure 10; Bagwell | the examiner interpreted “a length” as the longer dimension of an object as defined by Merriam-Webster), and wherein the multiple wheels rotate relative to the base (see 122 and 124, figure 10).  
Regarding claim 26, Bagwell further teaches the at least one wheel includes one or more graspers (see outer surface of 122 and 124, figure 10) projecting from a surface of the at least one wheel.  
Regarding claim 28, Cox further discloses the latching structure includes at least one of a hook or a barb (helical tissue engagement [0064] | the examiner interpreted “the helical tissue engagement member” to have some catching/hooking structure in order to “engages the tissue” [0064]).  
Regarding claim 30, Cox discloses a medical device delivery system (see figure 6), comprising: a steerable catheter (12, figure 6) having a proximal end and a distal end (see the ends in figure 6); at least one latching structure (this element is interpreted under 35 USC 112f hooks, barbs, coils, needles, graspers…or any other suitable mechanism for temporarily affixing, bracing , or steadying [0031] | tissue engagement member 32…engages the tissue F [0064]) configured to extend beyond the distal end of the steerable catheter and retract within the distal region of the steerable catheter (see figures 7). Cox is silent regarding at least one wheel or hook configured to extend 
Bagwell teaches a catheter (29, figure 10) with two drive gears (122 and 124, figure 10) at its distal end. The drive gears enable operator control over forward and backward motion, as well as motion in an arc or a circle ([0058]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the distal end of the catheter of Cox with two drive gears as taught by Bagwell. Doing so would provide forward and backward motion, as well as motion in an arc or a circle ([0058]). The modified system would have at least one wheel (122 and 124, figure 10; Bagwell) or hook configured to extend beyond the distal end (see figure 10) of the steerable catheter to pull the steerable catheter in a distal direction (forward motion [0058]).  
Regarding claim 33, Bagwell further teaches the at least one wheel or hook includes at least one wheel (see figure 10; Bagwell), and wherein each of the at least one wheel is rotatable around an axis that is perpendicular to a longitudinal axis of the system (see figure 10; Bagwell).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2009/0255544) and Bagwell (US 2014/0309683) as applied to claim 1 above, and further in view of Laufer (US 5,957,919).
Cox and Bagwell disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the advancement mechanism includes one or more hooks.  

It would have been obvious to modify the advancement mechanism of Cox and Bagwell with the axially extending hooks as taught by Laufer. Doing so would attach the catheter to the target tissue/object (Col. 4, lines 15-16). The modified system would have the advancement mechanism includes one or more hooks (30, figure 1a; Laufer | the examiner interpreted the attachment of the hooks is capable of advancing).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2009/0255544) and Bagwell (US 2014/0309683) as applied to claim 1 above, and further in view of Binmoeller (US 2014/0236064).
Cox and Bagwell discloses all of the features in the current invention as shown above for claim 1. They are silent regarding a stent-delivery system, wherein the medical device delivery system includes a lumen extending from the proximal end to the distal end and dimensioned to receive the stent-delivery system within the lumen.  
Binmoeller teaches an anastomotic stent. A catheter (11, figure 4a) deploys the stent (34, figure 4a) between body lumens ([0110]). A distal tapered tip (32, figure 4b) includes a distal tip base (33, figure 4b), which contacts a sheath. The sheath (27, figure 4b) constrains the stent until it is deployed (see figures 4).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify medical device delivery system to include a stent and distal tapered tip as taught by Binmoeller. Doing so would allow for the deployment of a stent ([0110]). .  

Claims 7 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2009/0255544) and Bagwell (US 2014/0309683) as applied to claim 1 (for claim 7) and claim 21 (for claim 29) above, and further in view of Van Dam (US 2009/0143713).
Regarding claim 7, Cox and Bagwell disclose all of the features in the current invention as shown above for claim 1. They are silent regarding a stent- delivery system, wherein the stent-delivery system includes a lumen extending from a proximal end to a distal end that is dimensioned to receive the steerable catheter within the lumen.  
Van Dam discloses an endoscope (1810, figure 18d) with a delivery catheter (1816, figure 18d) that constrains a device (1820, figure 18d). The device is delivered in conjunction with a guidance element (1880, figure 18d), like a needle, a guidewire, and/or a guidance catheter. The device can be a stent ([0027]). The delivery catheter (1816, figure 18d) incorporates a lumen to accommodate the guidance element (1880, figure 18d). When the device (1820, figure 18d) is placed in the desired position, the delivery catheter is manipulated or repositioned relative to the device in order to deploy the device and effect its reconfiguration ([0085]). 
steerable catheter within the lumen (the stent is delivered over the guidance catheter [0085], see figure 18c).  
Regarding claim 29, Cox and Bagwell disclose all of the features in the current invention as shown above for claim 21. They are silent regarding a stent-delivery system, wherein the stent-delivery system includes a lumen extending from the proximal end to the distal end and dimensioned to receive the steerable catheter within the lumen.  
Van Dam discloses an endoscope (1810, figure 18d) with a delivery catheter (1816, figure 18d) that constrains a device (1820, figure 18d). The device is delivered in conjunction with a guidance element (1880, figure 18d), like a needle, a guidewire, and/or a guidance catheter. The device can be a stent ([0027]). The delivery catheter (1816, figure 18d) incorporates a lumen to accommodate the guidance element (1880, figure 18d). When the device (1820, figure 18d) is placed in the desired position, the delivery catheter is manipulated or repositioned relative to the device in order to deploy the device and effect its reconfiguration ([0085]). 
It would have been obvious to one of ordinary skill in the art to modify the system of Cox and Bagwell to deploy a stent ([0027]) over the catheter (guidance catheter .

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2005/0272976) as applied to claim 30 above, and further in view of Lunsford (US 2011/0137394).
Regarding claim 31, Tanaka discloses all of the features in the current invention as shown above for claim 30. They are silent regarding a piercing element, wherein the piercing element is extendable and retractable relative to a distal end of the steerable catheter.  
Lunsford teaches a catheter (60, figure 4) for delivery a stent (86, figure 4). The catheter has a needle (80, figure 4) that can be manually advanced relative to the catheter body (62, figure 4). The needle, then the anchors (90, figure 5c), are advanced for initial penetration through luminal walls (figure 4b | [0013]). By drawing proximally on the anchors, the luminal walls are held together, inhibiting leakage of body fluid ([0013]).
It would have been obvious to modify the system of Tanaka with a channel/lumen for a needle as taught by Lunsford for initial penetration through walls. Doing so would inhibit leakage of body fluid ([0013]). The modified system would have a piercing element (this element is interpreted under 35 USC 112f as an electrocautery tip, a 
Regarding claim 32, Tanaka and Lunsford further disclose each of the at least one latching structure, the at least one wheel or hook, and the piercing element is separately extendable from the distal end of the steerable catheter (see 114 and 3P, figure 44; Tanaka | manually advanced relative to the catheter body [0038]; Lunsford).  The examiner interpreted 114 and 3P to be “separately extendable” based on figure 44 (treatment tool 114 is inserted…in the endoscope insertion aiding device 3P [0447]).

Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        April 21, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795